               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


James Williams, Marciona
Mitchell,
                                         Case No. 19-10850
                       Plaintiffs,
                                         Judith E. Levy
v.                                       United States District Judge

Brian Maurer, Russell Gartha,            Mag. Judge Anthony P. Patti
Eric Jachym, Tyler Fegreus,
Patrick McCormick, Cole Armil,
and Trevor Elliot

                       Defendants.

________________________________/

          ORDER REGARDING DISCOVERY DISPUTES

     On October 30, 2019, a telephonic hearing was held and oral

argument was heard regarding the parties’ discovery disputes. For the

reasons set forth on the record, the Court orders as follows:

     1.    Defendants are to bear all costs for the third party medical

records they received through their subpoena for such records. Plaintiffs

have requested copies of these records from Defendants and Defendants

must produce them to Plaintiffs. Defendants may charge Plaintiffs a

reasonable copying fee if such copies cannot be provided electronically;
                                     1
      2.    Defendants are ordered to produce the individual Defendants’

entire personnel files and may redact only those portions that contain

personal protected information, such as Social Security numbers,

addresses, and health information. If Defendants seek a protective order

regarding these documents, the parties are encouraged to stipulate to

such an order. Defendants must complete the production of these records

no later than Wednesday November 13, 2019.

      IT IS SO ORDERED.

Dated: October 31, 2019                     s/Judith E. Levy
Ann Arbor, Michigan                         JUDITH E. LEVY
                                            United States District Judge




                         CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court=s ECF System to their
respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on October 31, 2019.


                                            s/William Barkholz
                                            Case Manager




                                        2
